DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022, has been entered. 

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) rejection of claims 26-32 and 34-36 is withdrawn in view of applicants’ claim amendments.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 26-31 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2009/0120366 to Ueda, et al. (hereinafter “Ueda”) in view of U.S. Patent No. 5,387,288 to Steven C. Shatas (“Shatas”) and further in view of U.S. Patent Appl. Publ. No. 2008/0236748 to Kobayashi, et al. (“Kobayashi”) and still further in view of U.S. Patent Appl. Publ. No. 2003/0145784 to Thompson, et al. (“Thompson”). 
Regarding claim 26, Ueda teaches a method for producing diamond under a predetermined set of nominal time-dependent process conditions (see, e.g., the Abstract, Figs. 1-3, and entire reference), comprising the steps of:  
placing a diamond seed on a substrate stage, the substrate stage mounted within a reaction chamber (see, e.g., Fig. 1, ¶[0040], and Example 1 in ¶¶[0055]-[0057] which teach placing a plurality of monocrystalline substrates (10) onto a 50-mm-diameter molybdenum support table (11)); 
wherein the top of the reaction chamber is covered by a dielectric layer separating the reaction chamber from a housing, wherein the housing includes a microwave emitter (As an initial matter it is noted that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).  Since the recited dielectric layer, housing, and microwave emitter do not present a manipulative difference between the claimed process steps and the prior art process the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  Accordingly, the recited structural limitations do not carry patentable weight in the recited method.  Nevertheless, in at least Fig. 1 and ¶¶[0040]-[0045] Ueda teaches that a housing in the form of waveguide (21) which includes a microwave antenna (25) is provided on a top of the reaction chamber (1) and the waveguide (21) is separated from the reaction chamber (1) by a dielectric window (22).);   
introducing hydrogen into the reaction chamber (see, e.g., Fig. 1 and Example 1 in ¶¶[0055]-[0057] which teach supplying hydrogen gas through a gas supply tube (40));
directing microwave energy into the reaction chamber to form a plasma discharge (see, e.g., Fig. 1, ¶¶[0041]-[0042], and Example 1 in ¶¶[0055]-[0057] which teach that microwaves (20) are directed into a vacuum chamber (1) via a dielectric window (22) in order to produce a plasma (42));
introducing a mixture of reaction gases into the chamber while maintaining the plasma discharge to cause the diamond seed to grow on one or more diamond growth surfaces, the mixture including at least one gas containing carbon (See, e.g., Fig. 1, ¶[0043], and Example 1 in ¶¶[0055]-[0057] which teach supplying methane and phosphine to the vacuum chamber (1) in order to deposit a diamond thin film to a predetermined thickness.  It is also noted that the claim language does not explicitly require that the hydrogen gas initially be submitted before and independent of the reaction gases.  Moreover, absent a showing of unexpected results the order of performing steps is considered prima facie obvious.  It has previously been held that selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results.  In re Burnhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).).  
Ueda does not explicitly teach that the substrate stage is movable relative to the reaction chamber.  However, in Figs. 1-2 and col. 5, l. 64 to col. 11, l. 25 Shatas teaches an analogous embodiment of a microwave plasma enhanced chemical vapor deposition (CVD) system for the growth of diamond thin films.  In col. 6, l. 63 to col. 7, l. 10 Shatas specifically teaches that a substrate (142) is placed upon a metal substrate holder (124) which, in turn, is supported by a quartz ring support (118).  The substrate (142) is inserted and removed from the vacuum chamber (114) via a metallic rod (122) which also provides a means for rotation of the substrate holder (124) via an actuator (190).  Accordingly, an ordinary artisan would be motivated to utilize the substrate holder and transfer assembly of Shatas in the crystal growth system of Ueda in order to provide a means for precise and automated insertion and removal of the substrate and to facilitate substrate rotation during film growth in order.  
Ueda and Shatas do not explicitly teach maintaining a target temperature range using a fluidic coolant flowing through channels embedded in the sidewall of the reaction chamber, and wherein the fluidic coolant flowing through the channels removes heat from the reaction chamber directly from the plasma discharge.  However, in Figs. 1-11 and ¶¶[0047]-[0086] as well as elsewhere throughout the entire reference Kobayashi teaches an analogous embodiment of a plasma deposition system.  In Fig. 1, ¶[0049], and ¶[0083] Kobayashi specifically teaches that a passage (19A) is formed in the insides of the sidewalls of the processing chamber (1) for the flow of a coolant whose temperature and flow rate is controlled by a circulator (36A) which is connected to a main control device (100).  Coolant flowing through the passage (19A) is used to regulate the temperature of the internal walls of the plasma processing chamber and prevent overheating of chamber components.  Thus, a person of ordinary skill in the art would look to the teachings of Kobayashi and would be inclined to provide one or more cooling channels embedded within the walls of the reaction chamber (1) of Ueda in order to maintain the chamber itself within a targeted temperature range through the flow of coolant through the channels with the motivation for doing so being to prevent overheating of chamber components during film growth.  
Ueda and Kobayashi do not teach that the method includes performing real time measurements of the process conditions and diamond characteristics for real time in situ analysis by measuring the time-dependent process conditions in real time, the time-dependent process conditions including at least the temperature, overall pressure, microwave power, relative amounts of reaction gases, and location of the substrate stage relative to the reaction chamber, and modifying the time-dependent process conditions in real time based on measurements of the time-dependent process conditions.  However, in col. 7, ll. 28-47 and col. 11, l. 26 to col. 13, l. 11 as well as elsewhere throughout the entire reference Shatas specifically teaches that a CCD sensor (168) provided above the process chamber (114) provides high resolution imaging of the surface of the substrate (142) through a dielectric window (154).  The CCD sensor (168) is adapted to send output signals over a line (170) to a microprocessor (172) which is then capable of using the output signals in a feedback control configuration.  Shatas further teaches that the system is configured for in-situ surface analyses and is fully automated, utilizing the microprocessor (172) to provide process control and adjust variables such as the pressure, plasma formation, temperature, gas flow rates, and substrate position in real time in response to the measured surface analyses.  Thus, an ordinary artisan would be motivated to supply the vacuum chamber (1) of Ueda with a plurality of sensors such as the CCD sensor (168) of Shatas which are capable of measuring the pressure, temperature, gas flow rates, substrate position, and the like such that the diamond growth conditions can be monitored in-situ and the process conditions can be adjusted in real time such that a diamond thin film having the desired materials properties and thickness can be obtained.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Ueda, Shatas, and Kobayashi do not explicitly teach using an electron source to measure a crystalline structure of the one or more diamond growth surfaces; adjusting position of the one or more of the growth surfaces in a downward direction relative to the reaction chamber during the growth of the one or more diamond growth surfaces such that electrons from the electron source continue to strike the one or more diamond growth surfaces, and modifying the time-dependent process conditions in real time based on measurements of the crystalline structure of one or more diamond growth surfaces.  However, in Figs. 2 & 4 and ¶¶[0049]-[0054] and ¶¶[0062]-[0067] Thompson teaches an analogous vapor-phase deposition system (i.e., PSMBE) for the growth of epitaxial thin films onto a substrate provided on a holder (17) located within a growth chamber (10).  The crystalline structure of the surface of the deposited thin film is monitored in-situ by means of a reflection high energy electron (RHEED) gun (14) which is mounted on an external access port and diffracts an electron beam off the substrate surface in order to produce a diffraction pattern on a CCD camera (15) mounted on an access port located opposite the RHEED gun (14).  Thus, in view of the teachings of Thompson an ordinary artisan would be motivated to utilize an electron source such as a RHEED gun (14) and CCD camera (15) during diamond growth in the method of Ueda, Shatas, and Kobayashi as a means for monitoring surface structural transitions during the growth of a diamond thin film.  Moreover, since the vertical height of the film surface necessarily changes with increasing film thickness an ordinary artisan would be inclined to couple the microprocessor controller (172) of Shatas to one or more sensors (168) which are capable of monitoring both the RHEED diffraction pattern and the location of the substrate (142) surface in-situ and then adjusting the diamond growth parameters and height of the substrate holder (124) in a downward direction relative to the reaction chamber via a computer driven stage (195) in real time based on the measurement results with the motivation for doing so being to provide a degree of automation to the film growth process, to ensure that the RHEED electron beam continuously impinges upon the surface of the growing crystal despite changes in the height of the surface with increasing thickness, and to thereby ensure a diamond film having the desired materials properties is formed.  It has previously been held that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See also MPEP 2144.04(III).  
Regarding claim 27, Ueda, Kobayashi, and Thompson do not explicitly teach the step of optically inspecting the plasma discharge.  However, in col. 7, ll. 28-47 and col. 11, l. 26 to col. 13, l. 11 as well as elsewhere throughout the entire reference Shatas specifically teaches that a CCD sensor (168) provided above the process chamber (114) provides high resolution imaging of the plasma (144) and the surface of the substrate (142) through a dielectric window (154).  The CCD sensor (168) is adapted to send output signals over a line (170) to a microprocessor (172) which is then capable of using the output signals in a feedback control configuration.  Shatas further teaches that the system is configured for in-situ surface analyses and is fully automated, utilizing the microprocessor (172) to provide process control and adjust plasma formation in real time in response to the measured surface analyses.  Thus, an ordinary artisan would be motivated to utilize a sensor such as the CCD sensor (168) to optically inspect the plasma (144) during film growth in order to ensure that the process conditions necessary to deposit a diamond thin film having the desired materials properties are maintained.  
Regarding claim 28, Ueda, Kobayashi, and Thompson do not explicitly teach the step of optically inspecting the one or more diamond growth surfaces.  However, as noted supra with respect to the rejection of claim 26, in col. 7, ll. 28-47 and col. 11, l. 26 to col. 13, l. 11 as well as elsewhere throughout the entire reference Shatas specifically teaches that a CCD sensor (168) provided above the process chamber (114) provides high resolution imaging of the surface of the substrate (142) through a dielectric window (154).  The CCD sensor (168) is adapted to send output signals over a line (170) to a microprocessor (172) which is then capable of using the output signals in a feedback control configuration.  Thus, an ordinary artisan would be motivated to supply the vacuum chamber (1) of Ueda with a plurality of sensors such as the CCD sensor (168) of Shatas which are capable of optically inspecting the diamond growth surface such that the diamond growth conditions can be monitored and adjusted in-situ.  
Regarding claim 29, Ueda, Kobayashi, and Thompson do not explicitly teach the step of modifying the time-dependent process conditions in real time based on optical inspection of the plasma discharge.  However, as noted supra with respect to the rejection of claims 26 and 27, in col. 7, ll. 28-47 and col. 11, l. 26 to col. 13, l. 11 as well as elsewhere throughout the entire reference Shatas specifically teaches that a CCD sensor (168) provided above the process chamber (114) provides high resolution imaging of the plasma (144) and the surface of the substrate (142) through a dielectric window (154).  The CCD sensor (168) is adapted to send output signals over a line (170) to a microprocessor (172) which is then capable of using the output signals in a feedback control configuration.  Shatas further teaches that the system is configured for in-situ surface analyses and is fully automated, utilizing the microprocessor (172) to provide process control and adjust plasma formation in real time in response to the measured surface analyses.  Thus, an ordinary artisan would be motivated to utilize a sensor such as the CCD sensor (168) to optically inspect the plasma (144) during film growth in order to ensure that the process conditions necessary to deposit a diamond thin film having the desired materials properties are maintained.  
Regarding claim 30, Ueda, Kobayashi, and Thompson do not explicitly teach the step of modifying the time-dependent process conditions in real time based on optical inspection of the one or more diamond growth surfaces.  However, as noted supra with respect to the rejection of claims 26 and 28, in col. 7, ll. 28-47 and col. 11, l. 26 to col. 13, l. 11 as well as elsewhere throughout the entire reference Shatas specifically teaches that a CCD sensor (168) provided above the process chamber (114) provides high resolution imaging of the surface of the substrate (142) through a dielectric window (154).  The CCD sensor (168) is adapted to send output signals over a line (170) to a microprocessor (172) which is then capable of using the output signals in a feedback control configuration.  Thus, an ordinary artisan would be inclined to supply the vacuum chamber (1) of Ueda with a plurality of sensors such as the CCD sensor (168) of Shatas in order to optically inspecting the diamond growth surface such that the diamond growth conditions can be monitored in-situ and the process parameters can be adjusted in real time based on an optical inspection of the diamond growth surface.  The motivation for doing so would be to ensure that the process conditions necessary to deposit a diamond thin film having the desired materials properties are maintained.  
Regarding claim 31, Ueda, Kobayashi, and Suzuki do not explicitly teach that the electron source is a reflection high-energy electron diffraction (RHEED) device.  However, as noted supra with respect to the rejection of claim 26, in Figs. 2 & 4 and ¶¶[0049]-[0054] and ¶¶[0062]-[0067] Thompson teaches that the crystalline structure of the surface of the deposited thin film is monitored in-situ by means of a reflection high energy electron (RHEED) gun (14) which is mounted on an external access port.  
Regarding claim 36, Ueda teaches that the mixture of reaction gases includes one or more of a hydrocarbonaceous gas, hydrogen gas, nitrogen gas, and gases containing other dopants (see, e.g., Fig. 1, ¶[0043], and Example 1 in ¶¶[0055]-[0057] which teach supplying methane and phosphine to the vacuum chamber (1) in order to deposit a diamond thin film to a predetermined thickness).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Shatas and further in view of Kobayashi and still further in view of Thompson and even further in view of a publication to M. Mermoux, et al. entitled "In situ Raman monitoring of the growth of diamond films in plasma-assisted CVD reactors," Diamond and Related Materials, Vol. 4, pp. 745-49 (1995).
Regarding claim 32, Ueda, Shatas, Kobayashi, and Thompson do not explicitly teach the step of using a Raman spectroscope to obtain Raman spectrum.  However, in the Abstract, Fig. 1, and pp. 745-47 Mermoux teaches an embodiment of a system for the growth of epitaxial diamond thin films by plasma-based chemical vapor deposition wherein in-situ Raman characterization of the diamond film during deposition is accomplished by positioning a Raman analytical system adjacent to an optical window present on the deposition chamber such that an analytical beam could be directed onto the substrate surface.  Thus, based on the teachings of Mermoux an ordinary artisan would readily recognize that the diamond film growth method of Ueda and Shatas may incorporate a Raman analytical system within one or more access ports and would be motivated to do so in order to permit the use of Raman spectroscopy of the growing diamond layer in real-time such that the Raman spectrum of the growing diamond layer can be monitored in-situ.  

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Shatas and further in view of Kobayashi and still further in view of Thompson and even further in view of U.S. Patent No. 5,871,805 to Jerome Lemelson (“Lemelson”). 
Regarding claim 34, Ueda, Shatas, Kobayashi, and Thompson do not explicitly teach the step of using X-Ray diffraction (XRD) to determine purity of the one or more diamond growth surfaces based on crystalline structure measurements of the one or more diamond growth surfaces growing on the diamond seed.  However, in the Abstract, Figs. 1-5, and col. 5, l. 22 to col. 14, l. 30 Lemelson teaches embodiments of systems for thin film growth from the vapor phase which are equipped with one or more in-situ analytical techniques in the form of optical and/or radiation systems which are capable of providing real-time analyses of the film during deposition.  As noted specifically, for example, in col. 11, ll. 41-59 and col. 13, ll. 47-54 Lemelson teaches that the analytical beams may be in the form of X-rays and the resulting image signals are computer-processed so that the CVD growth process can be more precisely controlled.  Thus, based on the teachings of Lemelson an ordinary artisan would readily recognize that the diamond film growth method of Ueda and Shatas may incorporate an XRD analytical system within one or more access ports and would be motivated to do so in order to permit the real-time analysis of XRD patterns arising from the diamond layer such that the crystal structure, composition, and, hence, the purity of the growing diamond layer can be monitored in-situ.  
Regarding claim 35, Ueda does not explicitly teach the step of modifying the time-dependent process conditions in real time based on the measured purity of the one or more diamond growth surfaces.  However, as noted supra with respect to the rejection of claims 26 and 35, in col. 7, ll. 28-47 and col. 11, l. 26 to col. 13, l. 11 as well as elsewhere throughout the entire reference Shatas specifically teaches the use of a microprocessor (172) to receive output signals from a plurality of detectors such as a CCD sensor (168) and then the microprocessor (172) is capable of using the measured signals in a feedback configuration.  Shatas further teaches that the system is configured for in-situ surface analyses and is fully automated, utilizing the microprocessor (172) to provide process control and adjust plasma formation in real time in response to the measured surface analyses.  Thus, an ordinary artisan would be motivated to utilize one or more sensors which are capable of monitoring, in real time, the results of the XRD analyses performed according to the method of Lemelson, including measurements of the purity of the growing diamond thin film, and then connecting those sensors to the microprocessor (172) of Shatas such that the measured process parameter(s) can be analyzed during film growth and the growth conditions can be adjusted during film growth in order to ensure that the process conditions necessary to deposit a diamond thin film having the desired materials properties are maintained.  

Response to Arguments
Applicant's arguments filed June 13, 2022, have been fully considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2008/0236748 to Kobayashi, et al. has been introduced in place of U.S. Patent Appl. Publ. No. 2003/0049937 to Suzuki, et al. to teach the newly added claim limitations.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714